Case 1:19-cr-00176-REB Document 46 Filed 06/04/20 USDC Colorado Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00176-REB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. RACHEL SHARON LANDGREBE,

      Defendant.


            UNITED STATES= RESPONSE TO THE PRESENTENCE
                       INVESTIGATION REPORT


      Comes now the United States of America, by and through the below signed

Assistant United States Attorney for the District of Colorado, responds to the

presentence investigation report as follows:

      The United States has reviewed the presentence investigation report

(Docket # 43) and has no objection to the factual portion of it. Consistent with the

plea agreement, the United States agrees to recommend a sentence at the bottom

of the guideline calculations, as determined by the Court. Therefore, to the extent

that the Court adopts the advisory calculation as contained in the presentence

investigation report, the bottom of the guideline would provide for a period of

confinement of 51 months.

                                         1
Case 1:19-cr-00176-REB Document 46 Filed 06/04/20 USDC Colorado Page 2 of 3




     Dated: 4 June 2020,

                                         JASON R. DUNN
                                         United States Attorney



                                         s/ Kurt J. Bohn
                                         KURT J. BOHN
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         1801 California St., Suite 1600
                                         Denver, Colorado 80202
                                         Telephone: (303) 454-0100
                                         Fax: (303) 454-0406
                                         E-mail: kurt.bohn@usdoj.gov




                                     2
Case 1:19-cr-00176-REB Document 46 Filed 06/04/20 USDC Colorado Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                      CERTIFICATE OF SERVICE (CM/ECF)

       I hereby certify that on June 4, 2020, I electronically filed the foregoing with
the Clerk of Court using the ECF system, which will send notification of such filing
to the following e-mail address:


      Kelly Christl
      Kelly_Christl@fd.org




                                         s/ Kurt J. Bohn
                                        United States Attorney Office




                                          3
